Citation Nr: 0840178	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Columbia, South Carolina, RO, which denied entitlement to 
special monthly compensation.

The Board notes that in February 2006, the veteran stated his 
desire for a personal hearing before a Veterans Law Judge at 
the RO.  On his VA Form 9, Appeal to Board of Veterans 
Appeals, received in May 2006, the veteran's representative 
stated that no Board hearing was desired.  The most recent 
statement is considered controlling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A review of the claims file 
reveals that the veteran receives ongoing treatment at the VA 
Medical Center Columbia, South Carolina, as well as at 
various associated outpatient clinics, including Greenville.  
Some doctors also refer to a period of hospitalization.  
While some outpatient records have been associated with the 
file, there are clear gaps in the evidence of record, and no 
record of hospitalization.  The lack of a clear and unbroken 
treatment history requires remand, particularly in light of 
indications by examiners that the veteran may be malingering 
or exaggerating complaints and symptoms.  

Further, at a January 2005 VA post traumatic stress disorder 
(PTSD) examination, the examiner indicated that a complete 
neurological evaluation was required to determine the origin 
of the veteran's memory problems, lack of orientation, and 
paranoia.  As these symptoms appear to play a large role in 
the impairment of the veteran's independent functioning, as 
noted by the examiner and attested to by the veteran's 
family, remand for a neurological examination and medical 
opinion is required.  

A new psychiatric examination is also required to clarify the 
January 2005 opinion regarding the impact of PTSD on 
performance of daily activities.  The PTSD examiner states 
that the veteran's ability to perform activities of daily 
living is "significantly impaired" by PTSD, but the doctor 
failed to explain in what way, particularly in light of the 
fact that she states that three of the veteran's major 
complaints may not be PTSD related.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient and inpatient 
treatment records from VAMC Columbia and 
all associated clinics, to include 
Greenville, as well as any other VA 
facility identified in the record, for the 
period of January 2005 forward. 

2.  Schedule the veteran for a VA 
neurology examination.  The claims file 
must be reviewed in connection with the 
examination.  The examiner is asked to 
opine whether the veteran's complaints of 
paranoia, memory problems, and lack of 
orientation are related to his PTSD, to 
another service connected disability, or 
to some problem not related to service.  
The examiner should also comment on the 
impact of these symptoms, if identified, 
on the veteran's ability to perform 
activities of daily living and to avoid 
hazards of daily life.  A full and 
complete rationale is required for all 
opinions expressed.

3.  Schedule the veteran for a VA PTSD 
examination.  The claims file should be 
reviewed in connection with the 
examination.  The examiner is asked to 
identify all current symptoms of PTSD, and 
should comment on the impact of PTSD on 
the veteran's ability to perform 
activities of daily living and to avoid 
hazards of daily life.  A full and 
complete rationale is required for all 
opinions expressed.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

